DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/02/2022, 10/10/2022, and 10/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
Acknowledgement is made of the preliminary amendment filed on 03/22/2022 in which claims 1-20 were canceled and claims 21-40 added. Therefore, claims 21-40 are pending for examination below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,258,110. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets to claims relate to a vehicle charger in which a charging is delayed and wherein charging is configured to automatically restart during the delay in response to a level of charge of the battery being below a minimum level. The instant claims are just recited in broader manner, therefore are anticipated by the conflicting claims. 
The dependent claims also correspond in a one-to-one manner. 
Claims of instant application 17/700,731
Claims of conflicting U.S. Patent No. 11,258,110
21. A vehicle charger for charging a battery of a vehicle, the vehicle charger comprising: a controller; and a memory coupled to the controller and storing a vehicle charger setting receive from a user, the vehicle charger setting at least partially determining a delay before which the controller will automatically begin charging the battery, wherein the controller is configured to: start a vehicle charging session of the battery according to the vehicle charger setting, wherein the vehicle charging session includes the delay before which the controller will automatically begin charging the battery, in response to a detected level of charge of the battery being below a threshold minimum level of charge, supply, during the delay and independent of the vehicle charger setting, electric power to the battery until a level of charge of the battery reaches the threshold minimum level of charge, and after the level of charge of the battery reaches the threshold minimum level of charge, resume operation of the vehicle charging session according to the vehicle charger setting.
1. A vehicle charger for charging a battery of a vehicle, the vehicle charger comprising: a controller; and a memory coupled to the controller and in which to save a vehicle charger setting entered by a user and associated with a mode of operation of the vehicle charger, the vehicle charger setting at least partially determining a delay before which the controller will automatically begin charging the battery, wherein the controller is configured to start a charging session according to the vehicle charger setting session while operating the vehicle charger within the mode of operation, wherein the vehicle charging session includes the delay before which the controller will automatically begin charging the battery, wherein the controller is also configured to detect, during the delay included in the vehicle charging session and while operating the vehicle charger within the mode of operation, a level of charge of the battery, wherein the controller is also configured to, during the delay included in the vehicle charging session and while operating the vehicle charger within the mode of operation, supply electric power to the battery in response to the detected level of battery charge being below a threshold minimum level of battery charge independent of the vehicle charger setting entered by the user, the controller supplying electric power to the battery until the threshold minimum level of battery charge is reached, and wherein the controller is also configured to, after the threshold minimum level of battery charge is reached, resume operation of the vehicle charging session according to the vehicle charger setting.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] in view of Ambrosio et al. [US 2009/0313103].
With respect to claims 21-22, 28-29, and 35-36, Pryor teaches a vehicle charger for charging a battery of a vehicle [Fig. 2; connection of a charger from a source to the vehicle], the vehicle charger comprising: a controller [110 and/or 114]; a display coupled to the controller and mounted within the vehicle [120] and displaying an indicator of the mode/delayed [par. 0018-0019]; a memory coupled to the controller and storing a vehicle charger setting from a user [par. 0007, 0020-0023; see also Fig. 3], the vehicle charger setting at least partially determining a delay before which the controller will automatically begin charging the battery [par. 0020-0021; i.e. based on time of day]; wherein the controller is configured to detect a level of charge of the battery [via 114]; and wherein the controller is also configured to, start a vehicle charging session of the battery according to the vehicle charger setting, wherein the vehicle charging session includes the delay before which the controller will automatically begin charging the battery [Fig. 3, CIT; 152; power is continued to be supplied in response to the lower than minimum level, additionally fig. 4 shows the process loops until it is higher than the minimum level at which point charging is discontinued], the controller supplying electric power to the battery until the threshold minimum level of battery charge is reached [152/154; charge threshold]. However, Pryor does not fairly suggest the supplying of power in response to a minimum level of battery charge while operating within the mode of operation being independent of the charger setting by the user by resuming operation of the charging session according to the setting. 
Therefore the difference between the prior art and the claims is the incorporation of a minimum threshold charging level of the battery while waiting for the inputted delayed time to arrive. 
Ambrosio relates to vehicle battery charging wherein charger settings are applied to delay charging to a lower cost of threshold time of day [par. 0057 and 0076-0081; user is enabled a preference scheduler for managing the recharging operation of the electric vehicle where the parameters are inclusive of a time parameter (length, start/stop times) as well as max and min levels of charge] and teaches supplying electric power based on a minimum level of battery charge level independent of the delayed charging mode [par. 0099; i.e. applying a minimum level of charge with a higher weighted factor than the time of start/price].
Also note with a minimum battery level having the higher weighted factor than a time/cost the condition that the battery is fully recharged would occur after the second point of time relating to the minimum level of recharging being met. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to additionally modify Pryor to include programing the charging operation to have a weighted parameter relating to a minimum charge level of a battery higher than a time/price of power (i.e. charge level independent of time/price) for the benefit of ensuring that the electric vehicle has at least a certain minimum level of charge (i.e. to prevent over discharging and/or minimum amount of power for the electronics/starting and minimum level of traveling) while waiting for the user inputted charging start time to arrive.  
 
With respect to claims 23, 30, and 37, Pryor further discloses wherein the time of day is a time of day by which the battery must be fully charged by the vehicle charger [par. 0022; charge termination time].

With respect to claims 24, 25, 38, and 39, Pryor further discloses a user-manipulatable control coupled to the controller and by which the user enters the charger setting and further comprising a display coupled to the controller and at least partially defining the user-manipulatable control [via user interface 120].

With respect to claims 26, 34, and 40, Pryor further discloses a user-manipulatable control by which the threshold minimum level of charge is adjustable by the user/a user-manipulatable control by which the user seated in the vehicle can change the threshold level of battery charge [par. 0022; the minimum charge threshold is able to be selected by the user with interface 120].

With respect to claims 27 and 33, Pryor further discloses at least one of a transmitter and a receiver coupled to the controller and by which the controller communicates with another controller remote from the vehicle and the vehicle charger [124/126], wherein the controller is configured to begin charging the battery responsive to signals received from the other controller [par. 0021].

With respect to claim 31, Pryor further discloses displaying the time of day [par. 0020 states the CIT may have been pre-selected by a user utilizing the user interface; which implies that the user had to be able to see some sort of time value (on the display) in order to have made a selection].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859